DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of group I, claims 1-23 in the reply filed on 1/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Each amendment document that includes a change to an existing claim, must include a complete listing of all claims ever presented with the appropriate status identifier. See MPEP § 714(II)(c) and (f). Amendments which fail to comply with the requirements of 37 CFR 1.121 are considered noncompliant. In the present application claims 24-26 have been withdrawn as directed to non-elected inventions, but have not been updated with the appropriate status identifier. However, as it is clear in the record that claims 24-26 are withdrawn, and in the interest of compact prosecution, the present claims are examined as follows. 
Claims 1-26 are currently pending. 
Claims 24-26 are withdrawn as directed to non-elected inventions effectively without traverse in the response dated 1/3/22. 
Claims 1-23 are elected and examined on the merits. 
Claims 1, 18-19, 23, and 25 are currently amended. 
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. With respect to claims 1-17, the specification is considered enabling for generating a fallopian tube epithelium (FTE) by 1) culturing human pluripotent stem cells in Activin A, a glycogen kinase 3 inhibitor (GSK3), such as CHIR99021, to generate mesoderm cells, 2) culturing the mesoderm cells in BMP4 or BMP7, a GSK3 inhibitor, and a ROCK inhibitor, such as Y-27632, to generate intermediate mesoderm (IM) cells, 3) culturing the IM cells with Wnt4 and a ROCK inhibitor to generate Mullerian epithelium cells, and 4) differentiating the Mullerian epithelium cells with follistatin, progesterone, and estrogen into FTE. With respect to claims 18-23, the specification is considered enabling for generating FTE by 1) culturing IM cells in a matrix with Wnt4 and a ROCK inhibitor to generate Mullerian epithelium cells, and 2) differentiating the Mullerian epithelium cells with follistatin, progesterone, and estrogen into FTE. However, the specification does not reasonably provide enablement for generating an FTE using any “induction molecules”, “growth factors”, or “kinase inhibitors”. The specification contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as presented refer to a first and a second “induction molecule” The specification as originally filed contains no definition, or guidance as to what may constitute an “induction molecule”. Therefore, under a broadest reasonable interpretation, an “induction molecule” is interpreted as a molecule which can induce some behavior or activity. The claims also refer to a first, second, third, and fourth “growth factor”. The claims do not require that any particular growth factors be utilized, or that the growth factors have any particular characteristics or effects. The claims further refer to a first and second “kinase inhibitor”. The claims do not require that the kinase inhibitors act on any particular kinases. The claims do require a particular sequence of adding the various components. However, the components are recited at a very high level of generality. Consequently, the breadth of the claims is expansive.
(B) The invention is in the field of generating FTE.
(C)-(E) With respect to the state of the prior art, and predictability of the art, there are limited references directed to methods of differentiating stem cells into FTE. Vogel et al., Co-culture of human induced pluripotent stem cells (iPSCs) with human fallopian tube epithelium (FTE) induces Pax8 and CK7 expression: Initial steps in modeling fallopian tube epithelium to study serous carcinogenesis. Gynecologic Oncology, Vol 137, No. 1 (2015) 206 (cited on IDS dated 9/20/19, hereinafter Vogel)., discloses that PSCs may be differentiated into FTE by first differentiating into IM and then co-culturing 
(F)-(G) The applicants have provided working examples directed to 1) culturing human pluripotent stem cells in Activin A and CHIR99021, to generate mesoderm cells, 2) culturing the mesoderm cells in BMP4 CHIR99021, and Y-27632, to generate intermediate mesoderm (IM) cells, 3) culturing the IM cells in Wnt4 and Y-27632 to generate Mullerian epithelium cells, and 4) differentiating the Mullerian epithelium cells with follistatin, progesterone, and estrogen into FTE. The applicants have not provided working examples for any other induction molecules, growth factors, or kinase inhibitors. 
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the breadth of the claims, the state of the prior art and its lack of predictability, and the limited amount of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
Wands factors and analysis to claims 1-23, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1-23 would not be enabled by the written disclosure. Therefore, claims 1-23are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to use the invention commensurate with the scope presented.
Written Description
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish if). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of 
As noted above in the section on enablement, the specification as originally filed is limited to a single working example in which FTE is generated by 1) culturing human pluripotent stem cells in Activin A and CHIR99021, to generate mesoderm cells, 2) culturing the mesoderm cells in BMP4, CHIR99021, and Y-27632, to generate intermediate mesoderm (IM) cells, 3) culturing the IM cells in Wnt4 and Y-27632 to generate Mullerian epithelium cells, and 4) differentiating the Mullerian epithelium cells into FTE by culturing with follistatin, progesterone, and estrogen. The specification broadly indicates that a GSK3 inhibitor may be used as the induction molecule in steps 1) and 2), and that a ROCK inhibitor may be used as the kinase inhibitor in steps 2), and 3). The specification as originally filed contains no definition, or guidance as to what may constitute an “induction molecule”. Therefore, under a broadest reasonable interpretation, an “induction molecule” is interpreted as a molecule which can induce some behavior or activity. The claims also refer to a first, second, third, and fourth “growth factor”. The claims do not require that any particular growth factors be utilized, or that the growth factors have any particular characteristics or effects. The claims further refer to a first and second “kinase inhibitor”. The claims do not require that the kinase inhibitors act on any particular kinases, or have any other common characteristics. Consequently, it is not clear, that at the time of filing, the inventors had possession of any other embodiments for the generation of FTE.  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632